         Case 1:19-cv-09474-PAE Document 19 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FOZIA RASOOL,

                                      Plaintiff,                      19 Civ. 9474 (PAE)
                       -v-
                                                                              ORDER
 TURKISH AIRLINES, INC.,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the case management conference presently scheduled for

January 8, 2021 at 2:00 p.m. is rescheduled for 12:00 p.m. on the same day.


       SO ORDERED.


                                                             PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 6, 2021
       New York, New York
